Citation Nr: 0533375	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the veteran's lumbar spine degenerative disc 
disease for the period prior to March 22, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1994 to June 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, established service connection for lumbar spine 
degenerative disc disease and assigned a 20 percent 
evaluation for that disability.  In January 2005, the Board 
remanded the veteran's claim to the RO for additional action.  
In May 2005, the RO increased the evaluation for the 
veteran's lumbar degenerative disc disease from 20 to 40 
percent and effectuated the award as of March 22, 2005.  

In a June 2005 written statement, the veteran conveyed that 
he was satisfied with the current 40 percent evaluation 
assigned for his lumbar spine degenerative disc disease for 
the period on and after March 22, 2005.  He wished to 
continue his appeal only as to the denial of an evaluation in 
excess of 20 percent for the period prior to March 22, 2005.  
Therefore, the decision below will address solely the 
veteran's entitlement to an evaluation in excess of 20 
percent for his lumbar spine degenerative disc disease for 
the period prior to March 22, 2005.  

For the reasons and bases addressed below, a 40 percent 
evaluation for the veteran's lumbar spine degenerative disc 
disease for the period prior to March 22, 2005 is GRANTED.  


FINDINGS OF FACT

1.  Prior to March 22, 2005, the veteran's lumbar spine 
degenerative disc disease was shown to be productive of no 
more than severe lumbar spine limitation of motion.  

2.  The versions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in effect prior to September 23, 2002, and 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 in effect prior to September 26, 2003, 
are more favorable to the veteran's claim than the amended 
versions of the regulations.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the veteran's 
lumbar spine degenerative disc disease for the period prior 
to March 22, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.10, 
4.40, 4.45, 4.59 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
November 2001 and February 2005 which informed him of the 
evidence needed to support his claim; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  The February 2005 notice specifically asked the 
veteran to provide VA any additional evidence or information 
he had pertaining to his claim.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2205).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


II.  Lumbar Spine Degenerative Disc Disease

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with lumbar spine degenerative disc disease.  The 
report of a December 2001 VA examination for compensation 
purposes states that the veteran was diagnosed with a L4-5 
herniated nucleus pulposus and associated limitation of 
motion.  In January 2002, the RO established service 
connection for lumbar spine degenerative disc disease and 
assigned a 20 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  A March 22, 2005, physical evaluation conducted for 
the VA by J.W.H., M.D., conveys that the veteran was 
diagnosed with lumbosacral spine degenerative disc disease.  
In May 2005, the RO assigned a 40 percent evaluation for the 
veteran's lumbar spine degenerative disc disease under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) 
and effectuated the award as of March 22, 2005.  

B.  Evaluation for Period Prior to March 22, 2005

The veteran asserts that a 40 percent evaluation for his 
lumbar degenerative disc disease for the period prior to 
March 22, 2005 is warranted.  Disability evaluations are 
determined by comparing the veteran's current symptomatology 
with the criteria set forth in the Schedule For Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  

On and before September 22, 2002, the rating schedule 
directed that a 10 percent evaluation was warranted for mild 
intervertebral disc disease.  A 30 percent evaluation 
required moderate intervertebral disc disease with recurring 
attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertain to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97.

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbosacral spine intervertebral disc syndrome 
(degenerative disc disease).  Under the amended rating 
schedule, intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation 
was warranted for intervertebral disc syndrome which was 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation required incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" meant 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be rated 
using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be separately rated using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Prior to September 26, 2003, the rating schedule directed 
that slight limitation of motion of the lumbar segment of the 
spine warranted a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  A 40 
percent evaluation required severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to lumbosacral spine intervertebral disc syndrome 
(degenerative disc disease), lumbar spine limitation of 
motion, and other spine and back disorders.  Under the 
amended rating schedule, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) to be more favorable to the veteran as they 
require less specific symptoms than the amended versions of 
38 C.F.R. § 4.71a.  Therefore, the Board will review the 
veteran's entitlement to an evaluation in excess of 20 
percent for the period prior to March 22, 2005, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) and 38 C.F.R. 
§ 4.71a, 5292 (2003).  VAOPGPREC 3-2000.

At the December 2001 VA examination for compensation 
purposes, the veteran complained of back pain and stiffness 
and intermittent numbness and/or loss of sensation.  The 
veteran's history of inservice L4-5 and L5-S1 disc bulging 
and prescribed Vicodin and Valium was noted.  On examination 
of the lumbar spine, the veteran exhibited a range of motion 
of forward flexion to 50 degrees, extension to 30 degrees, 
right lateral flexion to 30 degrees, left lateral extension 
to 30 degrees, right rotation to 30 degrees, and left 
rotation to 30 degrees and paravertebral tenderness.  The 
veteran was diagnosed with a L4-5 herniated nucleus pulposus 
and limitation of motion.  

In his April 2003 Appeal to the Board (VA Form 9), the 
veteran advanced that he experienced severe chronic radiating 
low back pain which impaired his ability to exercise and to 
drive a car.  His chronic low back pain necessitated the use 
of prescribed Vicodin and Valium.  The veteran believed that 
the record supported assignment of a 40 percent evaluation.  

A December 2004 emergency room treatment record from Saint 
Luke's Northland Hospital indicates that the veteran 
complained of severe low back pain after moving an 
entertainment unit.  A December 2004 private physical 
evaluation notes that the veteran was seen for his 
degenerative disc disease following his December 2004 
emergency room visit.  He was prescribed a period of bedrest 
and no work of seven to ten days.  

In an undated written statement received in December 2004, 
the veteran asserted that his lumbar spine disability had 
increased in severity during the pendency of his appeal.  It 
had necessitated a December 2004 private emergency room visit 
and possible future surgery.  

The March 22, 2005, physical evaluation from Dr. H. states 
that the veteran reported chronic radiating low back pain 
which impaired his ability to exercise, to do yard work, to 
drive a car, and to play with his young daughter and 
necessitated the use of several prescribed medications 
including Oxycodone.  The doctor noted that the veteran 
experienced severe exacerbations of his degenerative disc 
disease in December 2004 and January 2005.  He concluded that 
the veteran's lumbosacral spine degenerative disc disease had 
caused "limitation in lifting, bending, and twisting 
activities and abilities."  

The clinical documentation dated prior to March 22, 2005, 
reflects that the veteran exhibited lumbosacral spine 
degenerative disc disease manifested by severe chronic 
radiating low back pain and significant lumbosacral spine 
limitation of motion including limitation of forward flexion 
to 50 degrees.  In December 2004, the veteran's degenerative 
disc disease required an extended period of prescribed 
bedrest.  Upon application of the provisions of 38 C.F.R. 
§ 4.7, the Board finds that such findings merit assignment a 
40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  In the absence of objective evidence of 
pronounced intervertebral disc syndrome such as demonstrable 
sciatic neuropathy, characteristic pain, muscle spasms, or 
absent ankle jerks or other neurological findings appropriate 
to the site of the diseased discs, a 40 percent evaluation 
under Diagnostic Code 5292 and no more is warranted for the 
veteran's lumbar spine degenerative disc disease during any 
portion of the period prior to March 22, 2005.  


ORDER

A 40 percent initial evaluation for the veteran's lumbar 
spine degenerative disc disease for the period prior to March 
22, 2005 is GRANTED subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


